In a proceeding pursuant to article 7 of the Family Court Act, the appeals are from (1) an order of the Family Court, Westchester County, dated April 8, 1976, which, after a fact-finding hearing, determined that appellant had committed acts which, if done by an adult, would constitute a crime and (2) from a further order of the same court, dated September 7, 1976, which suspended the judgment on condition that appellant continue to be adequately supervised and supported by his parents. Appeal from the order dated April 8, 1976 dismissed, without costs or disbursements. No appeal lies from such an order (see Family Ct Act, § 1112; Matter of Lance S., 51 AD2d 1057). Order dated September 7, 1976 affirmed, without costs or disbursements. The findings, as adopted by the appellant, show beyond a reasonable doubt that the appellant committed acts which, if done by an adult, would constitute the crime of sexual abuse in the third degree. The record does not support a showing of duress by a preponderance of the evidence. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.